UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Paul Fearday ETF Series Solutions 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2014 Date of reporting period: August 31, 2014 Item 1. Reports to Stockholders. Annual Report August 31, 2014 VIDENT INTERNATIONAL EQUITY FUND Ticker: VIDI VIDENT CORE US EQUITY FUND Ticker: VUSE VIDENT FUNDS TABLE OF CONTENTS Page Letters to Shareholders 1 Portfolio Allocation 5 Performance Summary 7 Schedules of Investments 9 Statements of Assets and Liabilities 45 Statements of Operations 46 Statements of Changes in Net Assets 47 Financial Highlights 49 Notes to Financial Statements 51 Report of Independent Registered Public Accounting Firm 61 Approval of Sub-Advisory Agreement and Board Considerations 62 Trustees and Officers 64 Frequency Distribution of Premiums and Discounts 66 Expense Example 67 Federal Tax Information 69 Information About the Portfolio Holdings 69 Information About Proxy Voting 69 Privacy Policy 71 VIDENT INTERNATIONAL EQUITY FUND Dear Vident International Equity Fund Shareholders, Thank you for your investment in Vident International Equity Fund (the “Fund” or “VIDI”). The information presented in this Report relates to the operations of VIDI for the fiscal period ended August 31, 2014. The Vident International Equity Index (the “Index”) methodology begins by creating a portfolio foundation that is risk-balanced, where countries – and the companies that comprise them – are assigned initial weightings based on the risks they pose.All countries initially are equally weighted. However, in order to be truly risk-balanced, they are all then re-weighted according to the amount of risk that each country contributes to the overall portfolio. This, in essence, means that the risk is therefore more balanced across the portfolio, forming a more resilient “starting line.” For the time period from the Fund’s inception in October of 2013 through the fiscal year end of August 31st, 2014 the Fund was up 4.73% at its mid-market price and 4.54% at NAV. The largest positive contributor to return for the period was iPath MSCI India Index ETN (INP), gaining 28.22% and adding 0.53% to the return of the Fund.The second largest contributor was Jazz Pharmaceuticals Plc. (JAZZ), gaining 79.55% contributing 0.24% to the return of the Fund for the period.The third most positive contributor for the period was Hon Hai Precision Industry Co., Ltd. (HNHPF), gaining 51.49% and adding 0.17% to the return of the Fund. The largest negative contributor to return for the period was Sberbank Russia OJSC Sponsered ADR (SBRCY), down 38.35% and detracting 0.19% from the return of the Fund. The second largest negative contributor was iShares MSCI Taiwan ETF (EWT), down 4.24% and detracting 0.13% from the return of the Fund. The third largest detractor to return for the period was Ecopetrol SA (EC), declining 27.21% and reducing the return of the Fund by 0.11%. The best performing security in the Fund during the period was Jazz Pharmaceuticals Plc. (JAZZ), gaining 79.55% and contributing 0.24% to the return of the Fund.The second best performing security in the Fund was Hon Hai Precision Industry Co., Ltd. (HNHPF), gaining 51.49% and contributing 0.17% to the return of the Fund.The third best performing security for the period was Fisher & Paykel Healthcare Corporation Limited (FSPKF), returning 40.7% and contributing 0.16% to the return of the Fund. The worst performing security in the Fund during the period was Sberbank Russia OJSC Sponsored ADR (SBRCY), declining 38.35% and detracting 0.19% from the return of the Fund. The second worst performing security was Ecopetrol SA (EC), down 27.21% and detracting 0.11% from the return of the Fund. The third worst performing security was Surgutneftegas OJSC Sponsored ADR (SGTZY), declining 20.00% and detracting 0.10% from the return of the Fund. 1 VIDENT INTERNATIONAL EQUITY FUND VIDI began distributing income to shareholders on a quarterly basis in December 2013 and continued its quarterly distributions in March 2014 and June 2014. We appreciate your investment in the Vident International Equity Fund. Sincerely, J. Garrett Stevens Chief Executive Officer, Exchange Traded Concepts, Advisor to the Fund 2 VIDENT CORE US EQUITY FUND Dear Vident Core U.S. Equity Fund Shareholders, Thank you for your investment in the Vident Core U.S. Equity Fund (the “Fund” or “VUSE”).The information presented in this Report relates to the operations of VUSE for the fiscal period ended August 31, 2014. As a reminder, the Fund seeks to track the price and yield performance, before fees and expenses, of the Vident Core U.S.Equity Strategy Index developed by Vident Financial, LLCTM (the “Index Provider”).Unlike most traditional indices that weight issuers based on market capitalization, the Fund’s Strategy Index uses a risk-based assessment of issuers, together with factors related to their attractiveness based on evolving economic, market and valuation conditions. The Strategy Index also seeks to mitigate some of the risks often associated with market capitalization-weighted indices, including issuer concentration. For the time period from the Fund’s inception in January of 2014 through the fiscal year end of August 31st, the Fund was up 7.35% at its mid-market price and 7.60% at NAV. The largest positive contributor to the Fund was Green Plains Inc. (GPRE), gaining 103.18% and adding 0.26% to the return of the Fund.The second largest contributor was Pilgrim’s Pride Corp. (PPC), gaining 81.25%.The third most positive contributor for the period was NewField Exploration Co. (NFX), gaining 72.92% and contributing 0.19% to the return of the Fund. The largest negative contributor was ITT Educational Services Inc. (ESI), down 68.14% and detracting 0.11% from the return of the Fund.The second largest negative contributor was American Vanguard Corp. (AVD), down 47.46%, and the third largest negative contributor to the Fund was Alpha Natural Resources (ANR), down 45.76%. The best performing security in the Fund during the period was Green Plains Inc. (GPRE), contributing 0.26% to the return of the Fund.The second best performing security was NewField Exploration Co. (NFX), contributing 0.19% to the return of the Fund.The third best performing security for the period was Kroger Co. (KR), contributing 0.17% to the overall return of the Fund. The worst performing security in the Fund during the period was Comverse Inc. (CNSI), detracting 0.18% from the return of the Fund.The second worst performing security was Liquidity Services Inc. (LQDT), detracting 0.15% from the return of the Fund.The third worst performing security was ITT Educational Services Inc. (ESI), declining 68.14% and detracting 0.11% from the return of the Fund. VUSE began distributing income on a quarterly basis in March of 2014 and continued its quarterly distribution in June of 2014. We appreciate your investment in the Vident Core U.S. Equity Fund. Sincerely, J. Garrett Stevens Chief Executive Officer, Exchange Traded Concepts, Advisor to the Fund 3 VIDENT FUNDS Past performance is no guarantee of future results. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. Fund holdings are subject to change and are not recommendations to buy or sell any security.For more complete information regarding performance and holdings, please refer to the schedule of investments of this report. Investments involve risk.Principal loss is possible.The Funds have the same risks as the underlying securities traded on the exchange throughout the day at market price.Redemptions are limited and often commissions are charged on each trade.VIDI is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods.These risks are greater for investments in emerging markets.A fund that concentrates its investments in the securities of a particular industry or geographic area may be more volatile than a fund that invests in a broader range of industries.VIDI may invest in illiquid or thinly traded securities which involve additional risks such as limited liquidity and greater volatilityThe performance of the funds may diverge from that of the Index.Because the Funds employ a representative sampling strategy and may also invest up to 20% of its assets in securities that are not included in the Index, the Funds may experience tracking error to a greater extent than a fund that seeks to replicate an index.The Funds are not actively managed and may be affected by a general decline in market segments related to the index.The Funds invest in securities included in, or representative of securities included in, the index, regardless of their investment merits.Small and medium-capitalization companies tend to have more limited liquidity and greater price volatility than large-capitalization companies.Unlike mutual funds, ETFs may trade at a premium or discount to their net asset value. The Vident International Equity IndexTM (Bloomberg Symbol: VIDIX) is a strategy seeking to balance risk across developed and emerging countries and emphasize those with favorable conditions for growth.The Vident Core US Equity IndexTM (Bloomberg Symbol: VIUSX) is a strategy which seeks to apply principles-based reasoning, expressed through innovative risk design to address the risks and opportunities of US equity investing.It is not possible to invest directly in an index. Must be preceded or accompanied by a Prospectus. 4 VIDENT INTERNATIONAL EQUITY FUND PORTFOLIO ALLOCATION As of August 31, 2014 (Unaudited) Percentage of Percentage of Country Net Assets Country Net Assets Australia % Netherlands % Austria % New Zealand % Belgium % Peru % Brazil % Philippines % Canada % Poland % Chile % Republic of Korea % China % Russian Federation % Colombia % Singapore % France % South Africa % Germany % Spain % Hong Kong % Sweden % India % Switzerland % Indonesia % Taiwan % Ireland % Thailand % Israel % Turkey % Italy % United Kingdom % Japan % Cash and other assets Malaysia % in excess of liabilities % Mexico % Total % 5 VIDENT CORE US EQUITY FUND PORTFOLIO ALLOCATION As of August 31, 2014 (Unaudited) Percentage of Sector Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Cash and other assets in excess of liabilities % Total % 6 VIDENT INTERNATIONAL EQUITY FUND Growth of $10,000 (Unaudited) Average Annual Returns Inception Period Ended August 31, 2014 (10/29/13) Vident International Equity Fund – NAV 4.54% Vident International Equity Fund – Market 4.73% Vident International Equity Index TR 5.46% MSCI AC World Index ex USA – Net 5.71% This chart illustrates the performance of a hypothetical $10,000 investment made on October 29, 2013, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends. 7 VIDENT CORE US EQUITY FUND Growth of $10,000 (Unaudited) Since Average Annual Returns Inception Period Ended August 31, 2014 (1/21/14) Vident Core US Equity Fund – NAV 7.60% Vident Core US Equity Fund – Market 7.35% Vident Core US Equity Index TR 7.08% MSCI US IMI Index – Net 8.88% This chart illustrates the performance of a hypothetical $10,000 investment made on January 21, 2014, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends. 8 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 Shares Security Description Value COMMON STOCKS – 95.7% Australia – 2.6% Aurizon Holdings Ltd $ Australia & New Zealand Banking Group BHP Billiton Ltd Commonwealth Bank of Australia CSL Ltd Insurance Australia Group Ltd National Australia Bank Ltd Rio Tinto Ltd Scentre Group* Telstra Corporation Ltd Wesfarmers Ltd Westfield Corporation* Westpac Banking Corporation Woodside Petroleum Ltd Woolworths Ltd Austria – 2.0% Andritz AG BUWOG AG* Erste Group Bank AG Oesterreichische Post AG OMV AG Raiffeisen Bank International Telekom Austria AG Verbund AG+ Vienna Insurance Group AG Voestalpine AG Wienerberger AG Belgium – 2.5% Ageas Anheuser-Busch InBev NV Belgacom SA Colruyt SA The accompanying notes are an integral part of these financial statements. 9 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Belgium (Continued) Delhaize Group SA $ Groupe Bruxelles Lambert SA KBC Groep NV* Solvay SA UCB SA Umicore SA+ Brazil – 1.9% AMBEV SA Banco do Brasil SA BB Seguridade Participacoes SA BRF SA CCR SA Cia Siderurgica Nacional SA Cielo SA Embraer SA Petrol Brasileiros SA Tim Participacoes SA Canada – 3.0% Bank Of Montreal* Bank Of Nova Scotia* Canadian Imperial Bank Of Commerce* Canadian National Railway Company*+ Canadian Natural Resources Ltd* Canadian Oil Sands Ltd* Canadian Utilities Ltd* Crescent Point Energy Corporation*+ Fairfax Financial Holdings Ltd* Goldcorp, Inc.* Intact Financial Corporation* Manulife Financial Corporation* National Bank Of Canada* Pembina Pipeline Corporation*+ Potash Corp of Saskatchewan, Inc.* The accompanying notes are an integral part of these financial statements. 10 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Canada (Continued) Rogers Communications, Inc.+ $ Royal Bank Of Canada* Shaw Communications, Inc.*+ Toronto-Dominion Bank* Chile – 2.3% Aguas Andinas SA Banco de Chile Banco de Credito Inversiones Banco Santande Chile CAP SA Compania Cervecerias Unidas SA CorpBanca SA Empresa Nacional de Electricidad SA Empresas CMPC SA Enersis SA ENTEL Chile SA Sociedad Quimica y Minera de CV China – 3.6% Agricultural Bank of China Ltd Anhui Conch Cement Company Ltd Baidu, Inc. – ADR* Bank Of China Ltd Bank Of Communication Company Ltd China Construction Bank China Life Insurance Company Ltd China Mengniu Dairy Company Ltd China Petroleum & Chemical Corporation ENN Energy Holdings Ltd Hongkong Land Holdings Ltd Jardine Matheson Holdings Ltd Jardine Strategic Holdings Ltd PetroChina Company Ltd Ping An Insurance Group Company of China Ltd The accompanying notes are an integral part of these financial statements. 11 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) China (Continued) Sands China Ltd $ Want Want China Holdings Ltd Wynn Macau Ltd Colombia – 2.4% Almacenes Exito SA Banco Davivienda SA Cemex Latam Holdings SA* Corp Financiera Colombiana SA Ecopetrol SA Gpo De Inversiones Grupo Argos SA Grupo Nutresa SA Isagen SA ESP France – 1.9% Air Liquide SA AXA SA Cie De St-Gobain+ Danone Essilor International SA L’oreal SA LVMH Moet Hennessy Louis Vuitton SA Orange SA Pernod Ricard SA Sanofi Schneider Electric SA Total SA Vinci SA Vivendi SA Germany – 2.4% Adidas AG Allianz SE BASF SE The accompanying notes are an integral part of these financial statements. 12 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Germany (Continued) Bayer AG $ Bayerische Motoren Werke AG Daimler AG Deutsche Bank AG Deutsche Post AG Deutsche Telekom AG E.ON SE Fresenius SE & Company KGaA Linde AG SAP AG Siemens AG Hong Kong – 4.5% AIA Group Ltd Beijing Enterprise Holdings Ltd Cheung Kong (Holdings) Ltd Cheung Kong Infrastructure Holdings Ltd China Merchant Holdings (International) Company Ltd China Mobile Ltd China Overseas Land & Investment Ltd China Resources Enterprise Ltd China Resources Land Ltd China Resources Power Holdings Company Ltd China Unicom (Hong Kong) Ltd Fosun International Ltd Global Brands Group* Hang Lung Group Ltd Hang Lung Properties Ltd Henderson Land Development Company Ltd Hengan International Group Company Hong Kong & China Gas Company Ltd Hong Kong Exchanges and Clearing Ltd Hutchison Whampoa Ltd Industrial & Commercial Bank of China Kunlun Energy Company Ltd The accompanying notes are an integral part of these financial statements. 13 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Hong Kong (Continued) Lenovo Group Ltd $ Li & Fung Ltd New World Development Company Sino Land Company Ltd Sinopec Engineering Group Company Ltd Sun Art Retail Group Ltd+ Sun Hung Kai Properties Ltd Techtronic Industries Company Ltd Tencent Holdings Limited Tingyi Cayman Island Holding Corporation Wharf (Holdings) Ltd Wheelock and Company Ltd India – 1.5% Axis Bank Ltd – GDR ICICI Bank Ltd – ADR Infosys Ltd – ADR Larsen & Toubro Ltd+ Mahindra & Mahindra Ltd Reliance Industries GDR Tata Motors Ltd – ADR Indonesia – 3.5% Adaro Energy Tbk Astra International Tbk PT Bank Central Asia Tbk PT Bank Mandiri Persero Tbk PT Bank Negara Indonesia Persero Bank Rakyat Indonesia Persero Gudang Garam Tbk PT Indocement Tunggal Prakarsa Tbk Indofood Sukses Makmur Tbk PT Kalbe Farma Tbk PT Lippo Karawaci Tbk PT Matahari Department Store Tbk The accompanying notes are an integral part of these financial statements. 14 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Indonesia (Continued) Perusahaan Gas Negara Persero $ PT XL Axiata Tbk Semen Indonesia Persero Tbk PT Telekomunikasi Indonesian Persero Tower Bersama Infrustructure Tbk Unilever Indonesia Tbk PT United Tractors Tbk PT Ireland – 2.2% Alkermes PLC* Bank Of Ireland* CRH PLC+ Glanbia PLC Jazz Pharmaceuticals PLC* Kerry Group PLC Paddy Power PLC Ryanair Holdings PLC – ADR* Smurfit Kappa Group PLC Israel – 2.4% Bank Hapoalim BM Bank Leumi Le-Israel BM* Check Point Software Technology Ltd* Elbit Systems Ltd Israel Chemicals Ltd Israel Corporation Ltd* Isramco Negev 2 LP* Mellanox Technologies Ltd* NICE Systems Ltd Taro Pharmaceutical Industries Ltd* Teva Pharmaceutical Industries Ltd Italy – 2.2% Assicurazioni Generali SpA Atlantia SpA The accompanying notes are an integral part of these financial statements. 15 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Italy (Continued) Enel SpA $ Eni SpA Fiat SpA* Intesa Sanpaolo SpA Luxottica Group SpA Saipem SpA* Snam SpA Telecom Italia SpA* Unicredit SpA Japan – 4.7% FUJIFILM Holdings Corporation Hitachi Ltd. Honda Motor Company Hoya Corporation Inpex Corporation Japan Tobacco, Inc. JX Holdings, Inc. Kao Corporation Kddi Corporation Lawson, Inc. Mitsubishi UFJ Financial Group, Inc. Nippon Telephone and Telegraph Corporation Oriental Land Company Ltd Otsuka Holdings Company Ltd Panasonic Corporation Seven & I Holdings Company Ltd SoftBank Corporation Sumitomo Electric Industries Ltd Tokyo Gas Company Ltd. Toyota Motor Corporation Toyota Tsusho Corporation Malaysia – 4.7% AMMB Holdings Bhd Axiata Group Bhd The accompanying notes are an integral part of these financial statements. 16 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Malaysia (Continued) Felda Global Ventures Holdings Bhd $ Gamuda Bhd Genting Malaysia Bhd IHH Healthcare Bhd IJM Corporation Bhd IOI Corporation Bhd Malayan Banking Bhd Public Bank Bhd RHB Capital Bhd Sapurakencana Petroleum Bhd Sime Darby Bhd Telekom Malaysia Bhd Tenaga Nasional Bhd UEM Sunrise Bhd UMW Holdings Bhd Mexico – 3.2% Alfa SAB De CV America Movil SAB de CV Arca Continental SAB De CV Coca-Cola FEMSA SAB de CB Grupo Bimbo SAB de CV Grupo Financiero Banorte SAB de CV Grupo Financiero Santander Mexico SAB de CV Grupo Mexico SAB de CV Kimberly-Clark de Mexico SAB de CV Wal-Mart de Mexico SAB de CV Netherlands – 2.9% Aegon NV Akzo Nobel NV CNH Industrial NV European Aeronautic Defence and Space Company EADS N.V. Heineken NV The accompanying notes are an integral part of these financial statements. 17 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Netherlands (Continued) ING Groep NV* $ Koninklijke Ahold NV+ Koninklijke DSM NV Koninklijke KPN NV* Koninklijke Philips NV Reed Elsevier NV Unilever NV Yandex NV* New Zealand – 2.4% Auckland International Fisher & Paykel Healthcare Corporation Fletcher Building Ltd Mighty River Power NPV+ Ryman Healthcare Ltd Sky Network Television Ltd SKYCITY Entertainment Group Ltd Telecom Corp Of New Zealand Ltd Trade Me Group Ltd Peru – 2.3% Alicorp SAA BBVA Banco Continental SA Cementos Pacasmayo SAA Credicorp Ltd Ferreycorp SAA Grana y Montero SA Intercorp Financial Services, Inc. Union Andina de Cementos SAA Volcan Cia Minera SAA Philippines – 2.7% Alliance Global Group, Inc. Ayala Corporation The accompanying notes are an integral part of these financial statements. 18 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Philippines (Continued) Ayala Land, Inc. $ BDO Unibank, Inc. GT Capital Holdings, Inc. International Container Terminal Services, Inc. JG Summit Holdings, Inc. Manila Electric Company Metro Pacific Investments Corporation Philippine Long Distance Telephone Company Security Bank Corporation SM Investments Corporation SM Prime Holdings Ltd Universal Robina Corporation Poland – 2.4% Asseco Poland SA Bank Handlowy w Warszawie SA Bank Pekao SA+ Bank Zachodni WBK SA Cyfrowy Polsat SA Eurocash SA 13 LPP SA Lubelski Wegiel Bogdanka SA+ PGE SA Polskie Gornictwo Naftowe i Gazownictwo SA Powszechna Kasa Oszczednosci Bank Polski SA Telekomunikacja Polska SA Republic of Korea – 2.8% Amorepacific Corporation 11 E-Mart Company Ltd Hana Financial Group, Inc. KB Financial Group, Inc. Kia Motors Corporation Korea Electric Power Corporation LG Chem Ltd The accompanying notes are an integral part of these financial statements. 19 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Republic of Korea (Continued) LG Household & Health Care Ltd $ Naver Corporation Samsung Electro-Mechanics Company Ltd Samsung Electronics Company Ltd Samsung Fire & Marine Insurance Company Ltd Samsung Life Insurance Company Ltd Samsung Sdi SK Hynix, Inc.* SK Telecom Company Ltd Russian Federation – 2.1% Gazprom OAO LUKOIL OAO Magnit OJSC Mobile Telesystems OJSC – ADR 58 NovaTek OAO Rosneft Oil OJSC Sberbank Of Russia Surgutneftegas OAO Tatneft OAO Singapore – 3.1% Avago Technologies Ltd City Developments Ltd ComfortDelGro Corporation Ltd DBS Group Holdings Ltd Genting Singapore PLC Golden Agri-Resources Ltd Hutchison Port Holdings Trust Jardine Cycle & Carriage Ltd Noble Group Ltd Sembcorp Industries Ltd Sembcorp Marine Ltd Singapore Exchange Ltd Singapore Press Holdings Ltd The accompanying notes are an integral part of these financial statements. 20 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Singapore (Continued) Singapore Technologies Engineering Ltd $ Singapore Telecommunications Ltd Wilmar International Ltd South Africa – 2.7% Anglogold Ashanti Ltd* Barclays Africa Group Ltd Bidvest Group Ltd Imperial Holdings Ltd Kumba Iron Ore Ltd MTN Group Ltd Naspers Ltd Nedbank Group Ltd Remgro Ltd Sanlam Ltd Sasol Ltd Standard Bank Group Ltd Steinhoff International Holdings Vodacom Group Ltd+ Woolworths Holdings Ltd Spain – 2.0% Abertis Infraestructuras SA Amadeus It Holding SA Banco Bilbao Vizcaya Argentari Banco de Sabadell SA Banco Popular Espanol SA Banco Santander SA Iberdrola SA Inditex Repsol SA Telefonica SA The accompanying notes are an integral part of these financial statements. 21 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Sweden – 2.3% Assa Abloy AB $ Ericsson AB Hennes & Mauritz AB Hexagon AB Investor AB Nordea Bank AB Sandvik AB Skandinaviska Enskilda Banken AB Svenska Cellulosa AB SCA Svenska Handelsbanken AB Swedbank AB Teliasonera AB Volvo AB Switzerland – 2.5% ABB Ltd Cie Financiere Richemont SA Credit Suisse Group AG Glencore Xstrata PLC Nestle SA Novartis AG Roche Holdings AG Swiss Re AG Syngenta AG UBS AG Zurich Insurance Group AG Taiwan – 4.5% Cathay Financial Holding Company Ltd China Steel Corporation Chunghwa Telecom Company Ltd Delta Electronics, Inc. First Financial Holding Company Ltd Formosa Petrochemical Corporation Hon Hai Precision Industry Company The accompanying notes are an integral part of these financial statements. 22 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Taiwan (Continued) Mediatek, Inc. $ Pou Chen Corporation Taiwan Cooperative Financial Holdings Taiwan Mobile Company Ltd Taiwan Semiconductor Manufacturing Company Ltd Teco Electric & Machinery Company Thailand – 3.2% Advanced Info Service PCL Airports Of Thailand PCL Bangkok Bank PCL Bank Of Ayudhya PCL Banpu PCL+ BEC World PCL Big C Supercenter PCL BTS Group Holdings PCL Central Pattana PCL Charoen Pokphand Foods PCL CP ALL PCL Delta Electronics Thailand PCL Kasikornbank PCL+ Krung Thai Bank PCL Land & Houses PCL PTT Exploration & Production PCL PTT PCL Shin Corporation PCL Siam Cement PCL+ Siam Commercial Bank PCL Thai Beverage PLC Thai Oil PCL Turkey – 1.7% Anadolu Efes Biracilik Ve Malt*+ BIM Birlesik Magazalar AS Coca Cola Icecek AS The accompanying notes are an integral part of these financial statements. 23 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Turkey (Continued) Enka Insaat ve Sanayi AS $ Eregli Demir ve Celik Fabrikal Haci Omer Sabanci Holding AS Tav Havalimanlari Holding AS Tupras Turkiye Petrol Rafineri Turk Hava Yollari* Turkcell Iletisim Hizmetleri AS* Turkiye Garanti Bankasi AS Turkiye Halk Bankasi AS Yapi ve Kredi Bankasi AS+ United Kingdom – 2.6% Anglo American PLC AstraZeneca PLC BG Group PLC BP PLC Centrica PLC Compass Group PLC DCC PLC Diageo PLC HSBC Holdings PLC Legal & General Group PLC National Grid PLC Next PLC Reckitt Benckiser Group PLC Reed Elsevier PLC Rolls-Royce Holdings PLC* Royal Dutch Shell PLC SSE PLC Unilever PLC WPP PLC TOTAL COMMON STOCKS (Cost $668,408,580) The accompanying notes are an integral part of these financial statements. 24 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares/ Principal Security Description Value EXCHANGE TRADED NOTES – 2.1% India – 2.1% iPath MSCI India Index ETN* $ TOTAL EXCHANGE TRADED NOTES (Cost $11,878,869) GOVERNMENT AGENCY REPURCHASE AGREEMENTS – 2.6% Citigroup Global Markets Inc. – 0.060%, dated 08/29/2014, matures 09/02/2014, repurchase price $3,009,012 (collateralized by various government agency obligations: Total value $3,069,172)^ HSBC Securities USA Inc. – 0.040%, dated 08/29/2014, matures 09/02/2014, repurchase price $3,009,002 (collateralized by various government agency obligations: Total value $3,069,172)^ Merrill Lynch, Pierce, Fenner & Smith Inc. – 0.050%, dated 08/29/2014, matures 09/02/2014, repurchase price $4,668,973 (collateralized by various government agency obligations: Total value $4,762,333)^ Mizuho Securities Inc. – 0.060%, dated 08/29/2014, matures 09/02/2014, repurchase price $4,668,977 (collateralized by various government agency obligations: Total value $4,762,333)^ Morgan, Stanley & Company – 0.060%, dated 08/29/2014, matures 09/02/2014, repurchase price $4,668,977 (collateralized by various government agency obligations: Total value $4,762,333)^ TOTAL GOVERNMENT AGENCY REPURCHASE AGREEMENTS (Cost $20,024,846) GOVERNMENT NOTES & BONDS REPURCHASE AGREEMENTS – 0.1% JP Morgan Securities LLC – 0.040%, dated 08/29/2014, matures 09/02/2014, repurchase price $35,081 (collateralized by various government notes & bonds: Total value $35,783)^ TOTAL GOVERNMENT NOTES & BONDS REPURCHASE AGREEMENTS (Cost $35,081) The accompanying notes are an integral part of these financial statements. 25 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares/ Principal Security Description Value PREFERRED STOCKS – 1.1% Brazil – 1.1% Banco Bradesco SA $ Cia Energetica de Minas Gerais Companhia Brasileira de Distribuicao Grupo de Acucar Itau Unibanco Holdings SA Telefonica Brasil SA Vale SA TOTAL PREFERRED STOCKS (Cost $6,088,743) REAL ESTATE INVESTMENT TRUSTS – 0.7% Singapore – 0.5% CapitaCommercial Trust CapitaMall Trust Suntec Real Estate Investment Trust+ South Africa – 0.1% Growthpoint Properties Ltd Turkey – 0.1% Emlak Konut Gayrimenkul Yatirim Ortakligi AS TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,390,837) The accompanying notes are an integral part of these financial statements. 26 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares/ Principal Security Description Value SHORT-TERM INVESTMENTS – 0.0% Short Term Investment Trust Liquid Assets Portfolio, 0.06% (a) $ TOTAL SHORT-TERM INVESTMENTS (Cost $259,697) TOTAL INVESTMENTS – 102.3% (Cost $711,086,653) Liabilities in Excess of Other Assets – (2.3%) ) NET ASSETS – 100.0% $ (a) Annualized seven-day yield as of August 31, 2014. * Non-income producing security. + All or a portion of this security is out on loan as of August 31, 2014. Total value of securities out on loan is $17,510,157. ^ Investments purchased with cash proceeds from securities lending. Total cash collateral has a value of $20,059,927 as of August 31, 2014. ADR American Depository Receipt GDR Global Depository Receipt The accompanying notes are an integral part of these financial statements. 27 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 Shares Security Description Value COMMON STOCKS – 95.3% Consumer Discretionary – 13.1% Abercrombie & Fitch Company $ American Public Education, Inc.* ANN, Inc.* Apollo Education Group, Inc.* Autoliv, Inc. Best Buy, Inc. Big Lots, Inc. Bob Evans Farms, Inc. Bridgepoint Education, Inc.* Brown Shoe, Inc. Buckle, Inc. Cablevision Systems Corporation Capella Education Company Carnival Corporation Chico’s FAS, Inc. Coach, Inc. Comcast Corporation Core-Mark Holding Company, Inc. Cracker Barrel Old Country Store, Inc. Dana Holding Corporation DeVry Education Group, Inc. Dicks Sporting Goods, Inc. Dillards, Inc. Drew Industries, Inc. DSW, Inc. Ethan Allen Interiors, Inc. Express, Inc.* Family Dollar Stores, Inc. Finish Line, Inc. Foot Locker, Inc. Fossil Group, Inc.* Francescas Holdings Corporation* Fred’s, Inc. Gamestop Corporation Garmin Ltd General Motors Company The accompanying notes are an integral part of these financial statements. 28 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Consumer Discretionary (Continued) Genesco, Inc.* $ Genuine Parts Company Guess?, Inc. H&R Block, Inc. International Speedway Corporation John Wiley & Sons, Inc. K12, Inc.* Kohls Corporation Lear Corporation Leggett & Platt, Inc. Macy’s, Inc. Marriott Vacations Worldwide Corporation* Mattel, Inc. McDonalds Corporation Meredith Corporation Modine Manufacturing Company* Nordstrom, Inc. Penn National Gaming, Inc.* PetSmart, Inc. Pier 1 Imports, Inc. Ralph Lauren Corporation Regis Corporation Ross Stores, Inc. Scholastic Corporation Select Comfort Corporation* Smith & Wesson Holding Corporation* Stage Stores, Inc. Standard Motor Products, Inc. Starz* Stein Mart, Inc. Steiner Leisure Ltd* Strayer Education, Inc.* Sturm, Ruger & Company, Inc. Superior Industries International, Inc. Tenneco, Inc.* The Gap, Inc. The accompanying notes are an integral part of these financial statements. 29 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Consumer Discretionary (Continued) Tower International, Inc.* $ TRW Automotive Holdings Corporation* Tupperware Brands Corporation Vera Bradley, Inc.* Weight Watchers International, Inc. Whirlpool Corporation Williams-Sonoma, Inc. Consumer Staples – 8.5% Altria Group, Inc. Archer Daniels Midland Company Coca-Cola Bottling Company Consolidated CVS Caremark Corporation Dr Pepper Snapple Group, Inc. Fresh Del Monte Produce, Inc. Fresh Market, Inc.* Herbalife Ltd Ingredion, Inc. Kraft Foods Group, Inc. Nu Skin Enterprises, Inc. Pilgrim’s Pride Corporation* Safeway, Inc. Sanderson Farms, Inc. Seaboard Corporation* Sysco Corporation The J.M. Smucker Company The Kroger Company Tyson Foods, Inc. Universal Corporation Usana Health Sciences, Inc.* Wal-Mart Stores, Inc. Whole Foods Market, Inc. The accompanying notes are an integral part of these financial statements. 30 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Energy – 11.7% Baker Hughes, Inc. $ Chesapeake Energy Corporation Chevron Corporation Cloud Peak Energy, Inc.* ConocoPhillips CVR Energy, Inc. Denbury Resources, Inc. Diamond Offshore Drilling, Inc. Exterran Holdings, Inc. Geospace Technologies Corporation* Green Plains Renewable Energy, Inc. Gulfmark Offshore, Inc. Hess Corporation HollyFrontier Corporation ION Geophysical Corporation* Key Energy Services, Inc.* Marathon Oil Corporation Marathon Petroleum Corporation Nabors Industries Ltd National Oilwell Varco, Inc. Newfield Exploration Company* Newpark Resources, Inc.* Northern Oil & Gas, Inc.* Occidental Petroleum Corporation Oil States International, Inc.* Parker Drilling Company* Patterson-UTI Energy, Inc. PBF Energy, Inc. Peabody Energy Corporation Pioneer Energy Services Corporation* REX American Resources Corporation* SM Energy Company Superior Energy Services, Inc. Swift Energy Company* Tesco Corporation Transocean Ltd The accompanying notes are an integral part of these financial statements. 31 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Energy (Continued) Valero Energy Corporation $ W&T Offshore, Inc. Financials – 12.6% ACE Ltd Aflac, Inc. Allstate Corporation American Financial Group, Inc. American International Group, Inc. American National Insurance Company Argo Group International Holdings Ltd Arlington Asset Investment Corporation Aspen Insurance Holdings Ltd Associated Banc Corporation Assurant, Inc. Astoria Financial Corporation AXIS Capital Holdings Ltd Bank Of America Corporation BB&T Corporation Capital One Financial Corporation Capitol Federal Financial, Inc. Cardinal Financial Corporation Cash America International, Inc. Chemical Financial Corporation Cincinnati Financial Corporation CNA Financial Corporation Community Trust Bancorp, Inc. Compass Diversified Holdings Cowen Group, Inc.* Erie Indemnity Company Everest Re Group Ltd EZCORP, Inc.* F.N.B. Corporation FBL Financial Group, Inc. Fifth Third Bank The accompanying notes are an integral part of these financial statements. 32 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Financials (Continued) First American Financial Corporation $ First Bancorp* First Commonwealth Financial Corporation First Financial Bancorp First Horizon National Corporation First Niagara Financial Group, Inc. Fulton Financial Corporation Genworth Financial, Inc.* Hancock Holding Company Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. Horace Mann Educators Corporation Infinity Property & Casualty Corporation JPMorgan Chase & Company Kemper Corporation KeyCorp Legg Mason, Inc. Main Street Capital Corporation MBIA, Inc.* Mercury General Corporation Metlife, Inc. Morgan Stanley National Bank Holdings Corporation National Interstate Corporation National Penn Bancshares, Inc. Navigators Group, Inc.* NBT Bancorp, Inc. Northwest Bancshares, Inc. OFG Bancorp Old National Bancorp Old Republic International Corporation Oritani Financial Corporation PartnerRe Ltd People’s United Financial, Inc. Piper Jaffray Companies* PNC Financial Services Group, Inc. The accompanying notes are an integral part of these financial statements. 33 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Financials (Continued) Provident Financial Services, Inc. $ Regions Financial Corporation Reinsurance Group of America, Inc. Renaissance Holdings Ltd Safety Insurance Group, Inc. Selective Insurance Group, Inc. SLM Corporation St. Joe Company* SunTrust Banks, Inc. Susquehanna Bancshares, Inc. Symetra Financial Corporation TCP Capital Corporation The Hanover Insurance Group, Inc. The Travelers Companies, Inc. Trustmark Corporation Umpqua Holdings Corporation United Fire Group, Inc. Validus Holdings Ltd Valley National Bancorp W.R. Berkley Corporation Webster Financial Corporation WesBanco, Inc. XL Group PLC Zions Bancorporation Health Care – 11.5% Abbott Laboratories AbbVie, Inc. Aetna, Inc. Agilent Technologies, Inc. Amedisys, Inc.* Amgen, Inc. AMN Healthcare Services, Inc.* Amsurg Corporation* Analogic Corporation The accompanying notes are an integral part of these financial statements. 34 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Health Care (Continued) Becton Dickinson & Company $ Bio-Reference Laboratories, Inc.* Bristol Myers Squibb Company Cardinal Health, Inc. Catamaran Corporation* Chemed Corporation Computer Programs & Systems, Inc. CONMED Corporation Covidien PLC CR Bard, Inc. Davita Healthcare Partners, Inc.* Eli Lilly & Company Express Scripts Holding Company* Hanger, Inc.* Health Net, Inc.* HEALTHSOUTH Corporation Hill-Rom Holdings, Inc. Humana, Inc. ICU Medical, Inc.* Johnson & Johnson Kindred Healthcare, Inc. Laboratory Corporation of America Holdings* Lifepoint Hospitals, Inc.* Magellan Health Services, Inc.* 1 Mallinckrodt PLC* 52 MedAssets, Inc.* Merck & Company, Inc. Meridian Bioscience, Inc. Molina Healthcare, Inc.* Myriad Genetics, Inc.* Omnicare, Inc. Omnicell, Inc.* Owens & Minor, Inc. Patterson Companies, Inc. PDL BioPharma, Inc. Pfizer, Inc. The accompanying notes are an integral part of these financial statements. 35 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Health Care (Continued) PharMerica Corporation* $ Providence Service Corporation* Quality Systems, Inc. Quest Diagnostics, Inc. ResMed, Inc. Select Medical Holdings Corporation St Jude Medical, Inc. Steris Corporation Stryker Corporation The Ensign Group, Inc. Thoratec Corporation* United Therapeutics Corporation* UnitedHealth Group, Inc. WellPoint, Inc. West Pharmaceutical Services, Inc. Zimmer Holdings, Inc. Industrials – 10.7% AAR Corporation ABM Industries, Inc. ACCO Brands Corporation* AECOM Technology Corporation* Aegion Corporation* AGCO Corporation Alaska Air Group, Inc. Alliant Techsystems, Inc. Applied Industrial Technologies, Inc. Argan, Inc. Blount International, Inc.* Brady Corporation Briggs & Stratton Corporation Brinks Company Caterpillar, Inc. Comfort Systems USA, Inc. Con-way, Inc. The accompanying notes are an integral part of these financial statements. 36 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Industrials (Continued) Covanta Holding Corporation $ CSX Corporation Deere & Company Deluxe Corporation Dover Corporation Dun & Bradstreet Corporation Dycom Industries, Inc.* EMCOR Group, Inc. Engility Holdings, Inc.* FedEx Corporation Fluor Corporation General Cable Corporation General Dynamics Corporation Griffon Corporation Harsco Corporation Hawaiian Holdings, Inc.* Hillenbrand, Inc. HNI Corporation Hyster Yale Materials Handling, Inc. ICF International, Inc.* Insperity, Inc. Kaman Corporation KBR, Inc. Kelly Services, Inc. Kimball International, Inc. Korn/Ferry International* Lockheed Martin Corporation ManpowerGroup, Inc. Marten Transport Ltd Matson, Inc. McGrath Rentcorp Miller Herman, Inc. MYR Group, Inc.* Navigant Consulting, Inc.* Northrop Grumman Corporation Oshkosh Corporation The accompanying notes are an integral part of these financial statements. 37 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Industrials (Continued) Performant Financial Corporation* $ Quad/Graphics, Inc. Quanex Building Products Corporation Raytheon Company Regal Beloit Corporation Republic Airways Holdings, Inc.* Republic Services, Inc. Resources Connection, Inc. SkyWest, Inc. Southwest Airlines Company Spirit Aerosystems Holdings, Inc.* Steelcase, Inc. Textron, Inc. The ADT Corporation The Babcock & Wilcox Company Timken Company Trinity Industries, Inc. Tutor Perini Corporation* UniFirst Corporation United Stationers, Inc. Universal Forest Products, Inc. URS Corporation Valmont Industries, Inc. Wabash National Corporation* Waste Management, Inc. Werner Enterprises, Inc. Information Technology – 18.4% Accenture PLC Activision Blizzard, Inc. ADTRAN, Inc. Advanced Energy Industries, Inc.* Amdocs Ltd Anixter International, Inc. AOL, Inc.* The accompanying notes are an integral part of these financial statements. 38 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Information Technology (Continued) Arrow Electronics, Inc.* $ Avnet, Inc. AVX Corporation Benchmark Electronics, Inc.* Blucora, Inc.* Broadcom Corporation Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc. Brooks Automation, Inc. CACI International, Inc.* Checkpoint Systems, Inc.* Cirrus Logic, Inc.* Cisco Systems, Inc. Computer Sciences Corporation Compuware Corporation Comtech Telecommunications Corporation Convergys Corporation Corning, Inc. CSG Systems International, Inc. CTS Corporation DST Systems, Inc. Echostar Corporation* EMC Corporation EnerNoc, Inc.* Fairchild Semiconductor International* Fidelity National Information Services, Inc. First Solar, Inc.* Harmonic, Inc.* Harris Corporation Hewlett-Packard Company IAC/InterActiveCorp Ingram Micro, Inc.* Insight Enterprises, Inc.* Intel Corporation InterDigital, Inc. International Rectifier Corporation* The accompanying notes are an integral part of these financial statements. 39 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Information Technology (Continued) Intersil Corporation $ Intuit, Inc. Itron, Inc.* Ixia* Jabil Circuit, Inc. KLA-Tencor Corporation Kulicke and Soffa Industries, Inc.* Lattice Semiconductor Corporation* Lexmark International, Inc. ManTech International Corporation Marvell Technology Group Ltd Mentor Graphics Corporation Microsoft Corporation Monster Worldwide, Inc.* Motorola Solutions, Inc. MTS Systems Corporation NetApp, Inc. Netgear, Inc.* NeuStar, Inc.* Newport Corporation* NIC, Inc. NVIDIA Corporation OmniVision Technologies, Inc.* ON Semiconductor Corporation* Oracle Corporation Plantronics, Inc. Polycom, Inc.* QLogic Corporation* Sanmina Corporation* ScanSource, Inc.* Seagate Technology PLC Sykes Enterprises, Inc.* Symantec Corporation Take-Two Interactive Software, Inc.* TE Connectivity Ltd Tech Data Corporation* The accompanying notes are an integral part of these financial statements. 40 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Information Technology (Continued) TeleTech Holdings, Inc.* $ Teradata Corporation* Tessera Technologies, Inc. TTM Technologies , Inc.* Western Digital Corporation Western Union Company Xerox Corporation Materials – 3.7% A. Schulman, Inc. Albemarle Corporation Ashland, Inc. Avery Dennison Corporation Axiall Corporation Bemis, Inc. Cliffs Natural Resources, Inc. Commercial Metals Company Domtar Corporation Dow Chemical Company Eastman Chemical Company Freeport-McMoRan Copper & Gold, Inc. FutureFuel Corporation Greif, Inc. Huntsman Corporation Innophos Holdings, Inc. Koppers Holdings, Inc. LyondellBasell Industries NV Myers Industries, Inc. Neenah Paper, Inc. Olin Corporation OM Group, Inc. Quaker Chemical Corporation Reliance Steel & Aluminum Company Resolute Forest Products, Inc.* Schnitzer Steel Industries, Inc. The accompanying notes are an integral part of these financial statements. 41 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Materials (Continued) Schweitzer-Mauduit International, Inc. $ Sonoco Products Company Stepan Company The Mosaic Company The Scotts Miracle-Gro Company Tredegar Corporation Telecommunication Services – 2.2% AT&T, Inc. Atlantic Tele-Network, Inc. CenturyLink, Inc. Frontier Communications Corporation Iridium Communications, Inc.* Premiere Global Services, Inc.* Shenandoah Telecommunications Company Telephone & Data Systems, Inc. Verizon Communications, Inc. Vonage Holdings Corporation* Utilities – 2.9% AGL Resources, Inc. Ameren Corporation American Electric Power, Inc. Avista Corporation CMS Energy Corporation Consolidated Edison, Inc. DTE Energy Company El Paso Electric Company Exelon Corporation New Jersey Resources Corporation Northwest Natural Gas Company Pinnacle West Capital Corporation Portland General Electric Company Public Service Enterprise Group, Inc. Teco Energy, Inc. The accompanying notes are an integral part of these financial statements. 42 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value COMMON STOCKS (Continued) Utilities (Continued) UGI Corporation $ UIL Holdings Corporation Vectren Corporation WGL Holdings, Inc. TOTAL COMMON STOCKS (Cost $167,606,445) REAL ESTATE INVESTMENT TRUSTS – 4.3% Financials – 4.3% American Campus Communities, Inc. American Capital Agency Corporation American Capital Mortgage Investment Corporation Anworth Mortgage Asset Company Apollo Commercial Real Estate Finance, Inc. Apollo Residential Mortgage, Inc. Armour Residential REIT, Inc. Capstead Mortgage Corporation CBL & Associates Properties, Inc. Chimera Investment Corporation CYS Investments, Inc. EPR Properties Government Properties Income Trust HCP, Inc. Invesco Mortgage Capital, Inc. Investors Real Estate Trust Mack-Cali Realty Corporation Medical Properties Trust, Inc. PennyMac Mortgage Investment Trust Piedmont Office Realty Trust, Inc. RAIT Financial Trust Retail Properties of America, Inc. Two Harbors Investment Corporation TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $7,520,807) The accompanying notes are an integral part of these financial statements. 43 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS August 31, 2014 (Continued) Shares Security Description Value CLOSED-END FUNDS – 0.2% Financials – 0.2% Triangle Capital Corporation $ TOTAL CLOSED-END FUNDS (Cost $301,028) SHORT-TERM INVESTMENTS – 0.1% Short Term Investment Trust Liquid Assets Portfolio, 0.06% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $217,414) TOTAL INVESTMENTS – 99.9% (Cost $175,645,694) Other Assets in Excess of Liabilities – 0.1% NET ASSETS – 100.0% $ * Non-income producing security. (a) Annualized seven-day yield as of August 31, 2014. The accompanying notes are an integral part of these financial statements. 44 VIDENT FUNDS STATEMENTS OF ASSETS & LIABILITIES August 31, 2014 Vident Vident International Core US Equity Fund Equity Fund ASSETS Investments in Securities, at Value* $ + $ Cash Foreign Currency* — Dividends and Interest Receivable Securities Lending Income Receivable — Total Assets LIABILITIES Management Fees Payable Collateral Received for Securities Loaned — Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in Capital $ $ Undistributed Accumulated Net Investment Income (Loss) Accumulated Net Realized Gain (Loss) on Investments ) ) Net Unrealized Appreciation (Depreciation) on: Investments in Securities Foreign Currency and Translation of Other Assets and Liabilities in Foreign Currency ) — Net Assets $ $ * Identified Cost: Investments in Securities $ $ Foreign Currency — Net Asset Value (unlimited shares authorized): Net Assets $ $ Shares Outstanding^ Net Asset Value, Offering and Redemption Price per Share $ $ ^ No Par Value + Includes securities on loan of $17,510,157 (Note 4) The accompanying notes are an integral part of these financial statements. 45 VIDENT FUNDS STATEMENTS OF OPERATIONS Period Ended August 31, 2014 Vident Vident International Core US Equity Fund(1) Equity Fund(2) INVESTMENT INCOME Income: Dividends (net of foreign withholding tax of $1,944,072 and $318) $ $ Securities Lending Income — Interest Total Investment Income Expenses: Management Fees Total Expenses Net Investment Income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net Realized Gain (Loss) on: Investment Securities ) Foreign Currency ) — Net Change in Unrealized Appreciation (Depreciation) of: Investments in Securities Foreign Currency and Translation of Other Assets and Liabilities in Foreign Currency ) — Net Realized and Unrealized Gain (Loss) on Investments NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ Fund commend operations on October 29, 2013.The information presented is for the period from October 29, 2013 to August 31, 2014. Fund commend operations on January 21, 2014.The information presented is for the period from January 21, 2014 to August 31, 2014. The accompanying notes are an integral part of these financial statements. 46 VIDENT INTERNATIONAL EQUITY FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended August 31, 2014* OPERATIONS Net Investment Income $ Net Realized Gain (Loss) on Investments and Foreign Currency ) Change in Unrealized Appreciation (Depreciation) of Investments and Foreign Currency Net Increase (Decrease) in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS From Net Investment Income ) Total Distributions to Shareholders ) CAPITAL SHARE TRANSACTIONS Proceeds from Shares Sold Transaction Fees (Note 1) Net Increase (Decrease) in Net Assets Derived from Net Share in Outstanding Shares (a) Net Increase (Decrease) in Net Assets $ NET ASSETS Beginning of Period $
